38 N.Y.2d 991 (1976)
American Institute for Imported Steel, Inc., et al., Respondents,
v.
Office of General Services of the State of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued February 20, 1976.
Decided March 30, 1976.
Louis J. Lefkowitz, Attorney-General (Joseph P. McCale and Ruth Kessler Toch of counsel), for appellants.
Seymour Graubard, Jack Weinberg and Deanna E. Hickman for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice MICHAEL E. SWEENEY at the Appellate Division (47 AD2d 118).